— Appeal by the defendant, as limited by her motion, from a resentence of the County Court, Dutchess County (Greller, J.), imposed December 12, 2012, upon remittitur from this Court (see People v Santiago, 97 AD3d 704 [2012], Iv granted 20 NY3d 935 [2012]), on the ground that the resentence was excessive.
Ordered that the resentence is affirmed.
Contrary to the defendant’s contention, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, EJ., Angiolillo, Balkin and Hall, JJ., concur.